NOTICE OF ALLOWANCE
Status of Claims
Claims 1, 10, and 17 are currently updated as of 06/22/2021.
Claims 1-20 are currently pending and allowable as set forth below

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Bonaccio et al. (US 2009/0152543) disclosing scanning a tag on a semiconductor package, receiving difference performance parameters, determining whether integrated circuit satisfies a plurality of rules, and placing semiconductor package in the first location. See at least paragraph [0010], [0022], [0027], [0038]-[0039]. Another piece of pertinent prior art is Cowburn et al. (US 2007/0164729) disclosing scanning identifying code using scanning device and scanning the identifying code comprises querying a database using a unique identifier. See at least paragraph [0042], [0064], Fig. 10. Another piece of pertinent prior art is Taylor (US 10,108,925) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684